UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition period from to Commission File No. 1-15973 NORTHWEST NATURAL GAS COMPANY (Exact name of registrant as specified in its charter) Oregon 93-0256722 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 220 N.W. Second Avenue, Portland, Oregon 97209 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(503) 226-4211 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ] No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ X ] Accelerated filer [] Non-accelerated filer [ ] Smaller reporting company [] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No[ X ] AtJuly 30, 2010, 26,576,278 shares of the registrant’s Common Stock (the only class of Common Stock) were outstanding. NORTHWEST NATURAL GAS COMPANY For the Quarterly Period Ended June 30, 2010 PART I.FINANCIAL INFORMATION Page Number Forward-Looking Statements 1 Item 1. Consolidated Financial Statements: Consolidated Statements of Income for the three and six months ended June 30, 2010 and 2009 2 Consolidated Balance Sheets at June 30, 2010 and 2009 and December 31, 2009 3 Consolidated Statements of Cash Flows for the six months ended June 30, 2010 and 2009 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 45 Item 4. Controls and Procedures 47 PART II.OTHER INFORMATION Item 1. Legal Proceedings 48 Item 1A. Risk Factors 48 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 48 Item 6. Exhibits 48 Signature 49 Table of Contents Forward-Looking Statements This report contains “forward-looking statements” within the meaning of the U.S. Private Securities Litigation Reform Act of 1995.Forward-looking statements can be identified by words such as “anticipates,” “intends,” “plans,” “seeks,” “believes,” “estimates,” “expects” and similar references to future periods. Examples of forward-looking statements include, but are not limited to statements regarding the following: · plans; · objectives; · goals; · strategies; · future events or performance; · trends; · cyclicality; · earnings and dividends; · growth; · customer rates; · commodity costs; · financial positions; · development of projects; · competition; · exploration of new gas supplies; · the benefits of liquefied natural gas; · estimated expenditures; · costs of compliance; · credit exposures; · potential efficiencies; · impacts of new laws, regulations and financial accounting standards; · outcomes of litigation, regulatory actions, and other administrative matters; · projected obligations under retirement plans; · adequacy of, and shift in, mix of gas supplies; · adequacy of regulatory deferrals; and · environmental, regulatory and insurance costs and recovery. Forward-looking statements are based on our current expectations and assumptions regarding our business, the economy and other future conditions. Because forward-looking statements relate to the future, they are subject to inherent uncertainties, risks and changes in circumstances that are difficult to predict. Our actual results may differ materially from those contemplated by the forward-looking statements. We caution you therefore against relying on any of these forward-looking statements. They are neither statements of historical fact nor guarantees or assurances of future performance. Important factors that could cause actual results to differ materially from those in the forward-looking statements are discussed in our 2009 Annual Report on Form 10-K, Part I, Item 1A. “Risk Factors” and Part II, Item 7. and Item 7A., “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Quantitative and Qualitative Disclosures about Market Risk,” respectively. Any forward-looking statement made by us in this report speaks only as of the date on which it is made. Factors or events that could cause our actual results to differ may emerge from time to time, and it is not possible for us to predict all of them. We undertake no obligation to publicly update any forward-looking statement, whether as a result of new information, future developments or otherwise, except as may be required by law. 1 Table of Contents NORTHWEST NATURAL GAS COMPANY PART I.FINANCIAL INFORMATION Consolidated Statements of Income (Unaudited) Three Months Ended Six Months Ended June 30, June 30, Thousands, except per share amounts Operating revenues: Gross operating revenues $ Less: Cost of sales Revenue taxes Net operating revenues Operating expenses: Operations and maintenance General taxes Depreciation and amortization Total operating expenses Income from operations Other income and expense - net Interest expense - net Income before income taxes Income tax expense Net income $ Average common shares outstanding: Basic Diluted Earnings per share of common stock: Basic $ Diluted $ Dividends per share of common stock $ See Notes to Consolidated Financial Statements 2 Table of Contents NORTHWEST NATURAL GAS COMPANY PART I.FINANCIAL INFORMATION Consolidated Balance Sheets (Unaudited) June 30, June 30, December 31, Thousands Assets: Current assets: Cash and cash equivalents $ $ $ Restricted cash Accounts receivable Accrued unbilled revenue Allowance for uncollectible accounts ) ) ) Regulatory assets Derivative assets Inventories: Gas Materials and supplies Other current assets Total current assets Non-current assets: Property, plant and equipment Less accumulated depreciation Total property, plant and equipment - net Regulatory assets Derivative assets Other investments Other non-current assets Total non-current assets Total assets $ $ $ See Notes to Consolidated Financial Statements 3 Table of Contents NORTHWEST NATURAL GAS COMPANY PART I.FINANCIAL INFORMATION Consolidated Balance Sheets (Unaudited) June 30, June 30, December 31, Thousands Capitalization and liabilities: Capitalization: Common stock - no par value; 100,000 shares authorized; 26,576, 26,513 and 26,533 shares outstanding at June 30, 2010 and 2009 and December 31, 2009, respectively $ $ $ Retained earnings Accumulated other comprehensive income (loss) Total stockholders' equity Long-term debt Total capitalization Current liabilities: Short-term debt Current maturities of long-term debt - Accounts payable Taxes accrued Interest accrued Regulatory liabilities Derivative liabilities Other current liabilities Total current liabilities Deferred credits and other liabilities: Deferred tax liabilities Regulatory liabilities Pension and other postretirement benefit liabilities Derivative liabilities Other non-current liabilities Total deferred credits and other liabilities Commitments and contingencies (see Note 11) - - - Total capitalization and liabilities $ $ $ See Notes to Consolidated Financial Statements 4 Table of Contents NORTHWEST NATURAL GAS COMPANY PART I.FINANCIAL INFORMATION Consolidated Statement of Cash Flows (Unaudited) Six Months Ended June 30, Thousands Operating activities: Net income $ $ Adjustments to reconcile net income to cash provided by operations: Depreciation and amortization Undistributed earnings from equity investments ) ) Non-cash expenses related to qualified defined benefit pension plans Contributions to qualified defined benefit pension plans ) ) Deferred environmental costs ) ) Settlement of interest rate hedge - ) Other ) ) Changes in assets and liabilities: Receivables Inventories Income taxes receivable - Accounts payable ) ) Accrued interest ) Accrued taxes ) ) Deferred gas savings - net ) Deferred tax liabilities Other - net ) ) Cash provided by operating activities Investing activities: Capital expenditures ) ) Restricted cash ) Other Cash used in investing activities ) ) Financing activities: Common stock issued - net ) Long-term debt issued - Change in short-term debt ) Cash dividend payments on common stock ) ) Other ) Cash used in financing activities ) ) Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents - beginning of period Cash and cash equivalents - end of period $ $ Supplemental disclosure of cash flow information: Interest paid $ $ Income taxes paid $ $ See Notes to Consolidated Financial Statements 5 Table of Contents NORTHWEST NATURAL GAS COMPANY PART I.FINANCIAL INFORMATION Notes to Consolidated Financial Statements (Unaudited) 1. Summary of Significant Accounting Policies Organization and Principles of Consolidation The consolidated financial statements include the accounts of Northwest Natural Gas Company (NW Natural), primarily consisting of our regulated gas distribution business and our gas storage business, which includes our wholly-owned subsidiary Gill Ranch Storage, LLC (Gill Ranch), NW Natural Gas Storage, LLC (NW Gas Storage), a wholly-owned subsidiary of our subsidiary NW Natural Energy, LLC, and other investments and business activities, which primarily consist of our wholly-owned subsidiary NNG Financial Corporation (Financial Corporation) and an equity investment in Palomar Gas Holdings, LLC (PGH) that is developing a proposed natural gas transmission pipeline through its wholly-owned subsidiary Palomar Gas Transmission LLC (Palomar) (see Note 2).Investments in corporate joint ventures and partnerships in which we are not the primary beneficiary are accounted for by the equity method or the cost method. In this report, the term “utility” is used to describe the gas distribution business and the term “non-utility” is used to describe the gas storage business and other non-utility investments and business activities (see Note 2). Intercompany accounts and transactions have been eliminated, except for transactions required to be included under regulatory accounting standards to reflect the effect of such regulation. The information presented in the interim consolidated financial statements is unaudited, but includes all material adjustments, including normal recurring accruals, that management considers necessary for a fair statement of the results for each period reported.These consolidated financial statements should be read in conjunction with the audited consolidated financial statements and related notes included in our 2009 Annual Report on Form 10-K (2009 Form 10-K).A significant part of our business is of a seasonal nature; therefore, results of operations for interim periods are not necessarily indicative of the results for a full year. Our significant accounting policies are described in Note 1 of the 2009 Form 10-K.There were no material changes to those accounting policies during the six months ended June 30, 2010.See below for a further discussion of newly adopted standards and recent accounting pronouncements.We do not have any subsequent events to report. Certain prior year balances on our consolidated financial statements have been combined or reclassified to conform with the current presentation.These changes had no impact on our prior year’s consolidated results of operations and no material impact on financial condition or cash flows. 6 Table of Contents Industry Regulation At June 30, 2010 and 2009 and at December 31, 2009, the amounts deferred as regulatory assets and liabilities were as follows: Current June 30, June 30, December 31, Thousands Regulatory assets: Unrealized loss on non-trading derivatives(1) $ $ $ Pension and other postretirement benefit obligations(2) Other(3) Total regulatory assets $ $ $ Regulatory liabilities: Gas costs payable $ $ $ Unrealized gain on non-trading derivatives(1) Other(3) Total regulatory liabilities $ $ $ Non-Current June 30, June 30, December 31, Thousands Regulatory assets: Unrealized loss on non-trading derivatives(1) $ $ $ Income tax asset Pension and other postretirement benefit obligations(2) Environmental costs - paid(4) Environmental costs - accrued but not yet paid(4) Other(3) Total regulatory assets $ $ $ Regulatory liabilities: Gas costs payable $ $ $ Unrealized gain on non-trading derivatives(1) Accrued asset removal costs Other(3) Total regulatory liabilities $ $ $ An unrealized gain or loss on non-trading derivatives does not earn a rate of return or a carrying charge.These amounts, when realized at settlement, are recoverable through utility rates as part of the Purchased Gas Adjustment mechanism. Certain qualified pension plan and other postretirement benefit obligations are approved for regulatory deferral.Such amounts are recoverable in rates, including an interest component, when recognized in net periodic benefit cost (see Note 6). Other primarily consists of deferrals and amortizations under other approved regulatory mechanisms.The accounts being amortized typically earn a rate of return or carrying charge. Environmental costs are related to those sites that are approved for regulatory deferral.We earn the authorized rate of return as a carrying charge on amounts paid, whereas the amounts accrued but not yet paid do not earn a rate of return or a carrying charge until expended. 7 Table of Contents New Accounting Standards Adopted Standards Variable Interest Entity.Effective January 1, 2010, we adopted the amended authoritative guidance on variable interest entities (VIE). This guidance requires a continuing analysis to determine whether an entity has a controlling financial interest and whether it is the primary beneficiary. As the primary beneficiary with a controlling financial interest we would be required to consolidate the VIE in our financial statements.The guidance defines the primary beneficiary as the entity having: · power to control the activities that most significantly impact the performance; and · the obligation to absorb losses or right to receive benefits from the entity that could potentially be significant to the VIE. Although we do have an ownership interest in PGH, which isthe entity that owns Palomar and is a VIE, we are not the primary beneficiary (see Note 8) and therefore the adoption of this standard has not had a material effect on our financial condition, results of operations or cash flows; however, if we are required to consolidate PGH or other VIEs that may be acquired in future periods, it could have a material impact on our financial statements (see Note 8). Recent Accounting Pronouncements Fair Value Disclosures.In January 2010, the Financial Accounting Standards Board issued authoritative guidance on new fair value measurements and disclosures.This guidance requires additional disclosures for fair value measurements that use significant assumptions not observable in active markets (i.e. level 3 valuations) including a rollforward schedule.These changes are effective for periods beginning after December 15, 2010; however, we elected to early adopt these disclosure requirements, as shown in Note 7 of our 2009 Form 10-K.The adoption of this standard did not have, and is not expected to have, a material effect on our financial statement disclosures. Earnings Per Share Basic earnings per share are computed using the weighted average number of common shares outstanding during each period presented.Diluted earnings per share are computed using the weighted average number of common shares outstanding plus the potential effects of the assumed exercise of stock options and the payment of estimated stock awards from other stock-based compensation plans that are outstanding at the end of each period presented.Diluted earnings per share are calculated as follows: Three Months Ended Six Months Ended June 30, June 30, Thousands, except per share amounts Net income $ Average common shares outstanding - basic Additional shares for stock-based compensation plans 72 68 99 Average common shares outstanding - diluted Earnings per share of common stock - basic $ Earnings per share of common stock - diluted $ For the three months ended June 30, 2010 and 2009, 5,052 and 6,228 common share equivalents, respectively, were excluded from the calculation of diluted earnings per share because the effect of these additional shares on the net income for both periods would have been anti-dilutive.For the six months ended June 30, 2010 and 2009, 1,364 and 5,143 common share equivalents, respectively, were excluded from the calculation of diluted earnings per share because the effect of these shares would have been anti-dilutive. 8 Table of Contents 2. Segment Information We operate in two primary reportable business segments, local gas distribution and gas storage.We also have other investments and business activities not specifically related to one of these two reporting segments which we aggregate and report as “other.”We refer to our local gas distribution business as the “utility,” and our “gas storage” and “other” business segments as “non-utility.” Our “gas storage” segment includes NW Gas Storage, Gill Ranch and a portion of the gas storage services related to our Mist underground storage facility in Oregon. Our “other” segment includes our equity investment in PGH to develop the Palomar project and Financial Corporation.For further discussion of our segments, see Note 2 in our 2009 Form 10-K. NW Gas Storage was recently formed to manage our gas storage operations, including Gill Ranch.NW Gas Storage commenced operations during the second quarter of 2010 and was not operational during 2009. The following table presents information about the reportable segments for the three and six months ended June 30, 2010 and 2009.Inter-segment transactions are insignificant. Three Months Ended June 30, Thousands Utility Gas Storage Other Total Net operating revenues $ $ $
